United States Court of Appeals

                             FOR THE EIGHTH CIRCUIT



                                    No. 96-2654


Ronald H. Hanebrink,                        *
                                            *
      Appellant,                            *
                                            * Appeal from the United States
          v.       *                        District Court for the Eastern
                                            * District of Missouri.
Brown Shoe Company,                         *
                                            *
         Appellee. *




                       Submitted:   February 13, 1997

                           Filed:   April 14, 1997


Before HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and MELLOY,1
     District Judge.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     Ronald Hanebrink, the plaintiff in an age discrimination lawsuit,
appeals the district court’s2 grant of summary judgment to the defendants.
We affirm.
                                       I.
     In 1955, Mr. Hanebrink began a long career with Brown Shoe Company
(“Brown”).     Although Mr. Hanebrink started as a mail clerk,




     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa, sitting by
designation.
     2
      The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
he later transferred to the purchasing department and ultimately became a
buyer. As a buyer, Mr. Hanebrink purchased shoe parts, factory supplies,
machinery,      and   equipment,     and     he   also     leased    office    equipment.
Mr. Hanebrink was discharged from Brown in 1994, as part of a large-scale
reduction in force ("RIF") stemming from a reorganization designed to keep
Brown competitive in the shoe industry.              As part of that reorganization
plan, Brown’s parent company eliminated 12,000 jobs (9,000 of which came
from Brown) and closed five of Brown’s ten domestic shoe factories.                        In
Mr. Hanebrink’s department, three of the eleven buyers were discharged,
including Mr. Hanebrink.        Some of his duties disappeared, and the rest were
redistributed among five of the remaining buyers, all of whom were younger
than he.    Of the eight buyers who retained their jobs, two were older than
Mr. Hanebrink, and two had higher salaries.


     Unhappy      with    the   discharge,    Mr.   Hanebrink       sued   Brown    for   age
discrimination under the Age Discrimination in Employment Act                      ("ADEA"),
29 U.S.C. §§ 621-634, and the Missouri Human Rights Act ("MHRA"), Mo. Rev.
Stat. §§ 213.010-213.095.         The district court granted Brown’s motion for
summary judgment, holding that Mr. Hanebrink had failed to establish a
prima facie case of age discrimination and, alternatively, that he had
failed     to   proffer   any   evidence   tending    to    demonstrate     that     Brown’s
legitimate, nondiscriminatory reason for discharging him was pretextual.
Mr. Hanebrink appeals.


                                           II.
     To establish a prima facie case of age discrimination under the ADEA
and the MHRA, a plaintiff dismissed during a RIF must (1) establish that
he or she was at least 40 years old at the time of his or her termination,
that he or she satisfied the relevant




                                           -2-
                                            2
job qualifications, and that he or she was discharged; and (2) produce
additional evidence that age was a factor in his or her termination.
Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 251 (8th Cir. 1995);
Holley v. Sanyo Manufacturing, Inc., 771 F.2d 1161, 1165-66 (8th Cir.
1985).    A plaintiff may meet the last requirement by presenting either
statistical evidence (such as a pattern of forced early retirement or
failure to promote older employees) or "circumstantial" evidence (such as
comments and practices that suggest a preference for younger employees).
Holley, 771 F.2d at 1166.         We hold that because Mr. Hanebrink did not
present sufficient additional evidence tending to demonstrate that age was
a motivating factor in his discharge, he did not meet his burden of
establishing a prima facie case of age discrimination.


      Mr. Hanebrink first asserts that the fact that Brown redistributed
his remaining duties to younger employees shows that age was a factor in
his   termination.   The   fact    that    younger   employees   assumed   some   of
Mr. Hanebrink’s duties is insufficient by itself, however, to establish a
prima facie case of age discrimination, Bialas v. Greyhound Lines, Inc.,
59 F.3d 759, 763 (8th Cir. 1995); Holley, 771 F.2d at 1165, and Mr.
Hanebrink himself testified that no one at Brown said anything that would
lead him to believe he was selected for discharge because of his age.
Compare Johnson v. Minnesota Historical Society, 931 F.2d 1239, 1244 (8th
Cir. 1991).


      Mr. Hanebrink further argues that because he trained some of the
younger   employees and could have assumed their duties, he was more
qualified than the younger employees retained by Brown, and that this fact
raises an inference that age was a motivating factor in his discharge.
Mr. Hanebrink has failed, however, to produce




                                          -3-
                                           3
any evidence of the younger buyers’ qualifications other than the fact that
he trained them and that some of their duties were similar to his.      This
court, moreover, may not second-guess an employer’s personnel decisions,
and we emphasize that employers are free to make their own business
decisions, even inefficient ones, so long as they do not discriminate
unlawfully.    See Aucutt v. Six Flags Over Mid-America, Inc., 85 F.3d 1311,
1317 (8th Cir. 1996).


        Mr. Hanebrink next contends that statistical evidence regarding the
ages of the employees eligible for termination raises an inference that age
motivated his discharge.    He states that he was more than seven years older
than the average age of the buyers in his area before the layoff, that all
three buyers who were discharged were in the protected age group, and that
after the layoff, the average age of the buyers in the group decreased.
As the district court succinctly noted, this contention lacks merit for
several reasons.    First, nine of the eleven buyers eligible for termination
were within the protected age group.    Second, Brown retained the two buyers
who were older than Mr. Hanebrink.     Third, after the layoff, the average
age of the group’s buyers declined by merely half a year, from 48.65 to
48.1.    The district court correctly concluded that these facts are not of
a sufficient "kind and degree" to raise an inference that age was a
motivating factor in Mr. Hanebrink’s discharge.     See Goetz v. Farm Credit
Services, 927 F.2d 398, 405 (8th Cir. 1991).


        Mr. Hanebrink last asserts that the combination of his higher salary,
potentially higher retirement benefits, and potentially more expensive
health benefits raises an inference of age discrimination.        Employment
decisions motivated by characteristics other than age (such as salary and
pension benefits), even when such characteristics correlate with age, do
not constitute age




                                     -4-
                                      4
discrimination.       Hazen Paper Co. v. Biggins, 507 U.S. 604, 611 (1993);
Bialas, 59 F.3d at 763.     Mr. Hanebrink has produced no evidence tending to
demonstrate that his salary, retirement benefits, or health benefits were
used as proxies for age, and he has testified that nobody at Brown said
anything that suggested that these characteristics played a role in his
discharge.   Indeed, he admitted that he was merely speculating that they
had.   We note, moreover, that the two buyers with salaries higher than
Mr. Hanebrink’s were retained, as were the two buyers who were older than
Mr. Hanebrink and therefore presumably had more expensive health benefits.


                                      III.
       Because we hold that Mr. Hanebrink failed to establish a prima facie
case of age discrimination, we need not address the issue of pretext.    For
the foregoing reasons, we affirm the judgment of the district court.


       A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -5-
                                       5